Case 2:18-ml-02814-AB-FFM Document 199-13 Filed 02/26/19 Page 1 of 4 Page ID
                                 #:6434




                EXHIBIT 19
                                                                                                                        EXHIBIT 19-1
                Case 2:18-ml-02814-AB-FFM Document 199-13 Filed 02/26/19 Page 2 of 4 Page ID
                                                 #:6435
                                                  6-Sigma Center Survey Request Form

                 A Survey solicits employees for their opinion and/or experience with products, features, and
                 functions to ensure teams are designing vehicles for our customers that are competitive and
                 innovative.

                 REQUESTER INFORMATION
                                                             I
                 Date of Request: 7-18-2013
                 Team Requesting Survey: TGW Task Force- Focus & Fiesta DPS6
                 Requesters Name: Joe Borneo and Robin Buseck
                 CDS ID: jborneo, rbuseck                             I Telephone Number:     call Robin 313-805-7623
                 Employee that will be the official holder of Summary Data and/or Iransportation
                 B,ecall gnhancement, Accountability, and Qocumentation (TREAD) reporting:
                 CDS ID: jborneo                                      I Telephone Number:     313-805-8869



                 OBJECTIVE (Check all that apply)

                 D    Black Belt Project              D   Warranty(R/1000, CPU)         0 GQRS Results (TGW/Cust. Sat.)
                 D    New Feature                     D   Other (please explain)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                 Please describe the details of your objective:
                 To ask questions about customer satisfaction with the Fiesta and Focus automatic transmission operation, like
                 the GQRS questions, to better understand the GQRS customer verbatims - what the customers like and
                 dislike. Attached GQRS engine & transmission questions at end.



                 CRITERIA
                                                             I
                 Proposed Survey Date: August or September 2013
                 Target Vehicle Line(s): Focus & Fiesta               I Target Model Year(s):   2013

                 R~on Distributed:
                  x Southeastern Michigan             D
                                                    United States                         D  Management Lease (US Only)
                    North America (includes Canada and Mexico)           0    Global (NA, FOE, APA, FoSA)
                    Other (Please identify region)




                 PROCESS
                                                             I
                 Schedule meeting with requestor to review survey process and proposed questions

                 Send survey questions to Automotive Safety Office (ASO) to obtain approval (if necessary)

                 Create/send draft SharePoint survey and invitation to requestor for testing, review, and approval

                 Cascade final survey to pre-selected regions via bulk mail (NOTE: Survey will remain active for 5-7 days,
                 durinq this time the requestor can monitor results)
                 Summarize results and send to requestor within two business days of survey close

                 Send requestor the 6-Sigma Customer Satisfaction Survey AND Closure Process Survey




                                                                                                                        Page 1 of 2
                 Date Revised: January 11, 2013




Produced Subject to a Confidential Protective Order                                                                                   VGS20130916
                                                                                                                 EXHIBIT 19-2
                Case 2:18-ml-02814-AB-FFM Document 199-13 Filed 02/26/19 Page 3 of 4 Page ID
                                                 #:6436
                  REQUESTER RESPONSIBILITIES


                 By returning this form the team contact person is committing to be held responsible for the following
                 items:

                 +     Completing the Closure Process survey that identifies improvements your team has
                       accomplished or implemented (TGWs, Customer SatLsj'action improvements, Warranty savings,
                       BSAQ Projects, etc.)

                 +     Retaining all datafi"om the survey.for 10 years in accordance with GLOBAL JNFORMA11ON
                       STANDARD 1 (GISJ ) Item Number 07.23 - Marketing Research -Ad Hoc Studies --Ad hoc
                       studies are those studies which are requested on an as needed basis. They are typically
                       independent and are not completed on an ongoing basis or interval.

                 +     Ojfice of General Counsel (OGC) and/or Automotive Sctety Oflice (ASO) may request to obtain
                       all information regarding any Ford Motor Company vehicle in response to National Highway
                       Traffic Safety Administration (NHTSA) inquiries.

                 +     If data is TREAD (Transportation Recall Enhancement, Accountability, and Documentation)
                       reportable, a minimum of one (1) team member must be certified in GCQIS and have a valid
                       RACFID.

                       In the United States there is a government regulation called "TREAD Act". This Act was passed
                       to ensure that NHTSA would have adequate information to determine if a motor vehicle, child
                       restraint, or tire had a safety defect. This could be: Dissatisfaction or unsatisfactory
                       pe1formance with a product, any actual or potential defect in a product, or any event caused by
                       an actual or alleged defect in a product. Based on this regulation, the questions/open text boxes
                       must be reviewed with ASO to ensure compliance with TREAD Act.

                 +     All TREAD reportable data collected must be recorded in GCQISfor quarterly NHTSA
                       submission.


                 **Plea.,;;e Note** Additional follow-up or contact with survey respondents is on(v permitted if a
                 respondent gives permission. This should be coordinated through 6-Sigma Team.



                      Please complete and return via e-mail to Lori Kartmann (lkartman) and Debbie Harbin (dharbin).




                                                                                                                 Page 2 of 2
                 Date Revised: January 11, 2013




Produced Subject to a Confidential Protective Order                                                                            VGS20130917
                                                                                                                                                                             EXHIBIT 19-3
                Case 2:18-ml-02814-AB-FFM Document 199-13 Filed 02/26/19 Page 4 of 4 Page ID
                                                 #:6437
                                                                        GQRS Questions for Engine and Transmission:

                                                                              k~tstartup             Otiil'r       Whtie       w1111,,       tHstei:,dy            V{hifo
                                                                              ,,,,1,,.,1,,,      5Wrtups:          idling   m:tefemtir,c_,    sµ~ds           detelerartnu
                      Engine, does not stint
                      Engfn•.: turns 0\1+.=r too lonq before startinq




                                                                    Fut~I door/cap operat~on trcJuble          O
                                                                    Exces::;.jv~ fue! con~u1uptk.m             f




                                         Sh;H trou lil~


                                         Outd, pedoi tmi.dh:,                                                                                         LJ   Slip~
                                         Diffkult to chanqe fleius:
                                         Gear shth lever --------•




                               Drh.iin9 range bet'Neen fill-ups
                               Arr.-1..rdlion perimrnance from stop
                               Au_ef,~rdtion pl'rform .. nu, when pds~ing obov~ -!S mph
                               Sound of <?nq ir,e!exhaust during rap,d acceleration
                               Smoothness of transn1~ss.lon
                               GpemUng of ge~r s:hift !ever                                                                                                                  I I
                               Cl utc i1 opr,rntio n                                                                                                                         □




                                                                                                                                                                             Page 3 of 2
                 Date Revised: January 11, 2013




Produced Subject to a Confidential Protective Order                                                                                                                                        VGS20130918
